Citation Nr: 9918404	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for chronic 
sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of cervical and lumbar strains.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1973 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's attempt to 
reopen claims for service connection for sinusitis, and 
residuals of cervical and lumbar strains.


FINDINGS OF FACT

1.  In a decision dated in January 1995, the Board denied the 
veteran's claims for service connection for a low back 
disability and a neck disability.

2.  The evidence associated with the claims file subsequent 
to the Board's January 1995 denial, does not bear directly 
and substantially upon the claims for service connection for 
low back and neck disabilities, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  In a decision dated in January 1995, the Board denied the 
veteran service connection for sinusitis.

4.  The evidence associated with the claims file subsequent 
to the Board's January 1995 denial, bears directly, but not 
substantially upon the claim for service connection for 
sinusitis, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's January 1995 decision denying entitlement to 
service connection for sinusitis, a low back disability, and 
a neck disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  With respect to the claim for residuals of a back and 
neck injury, the evidence received since the January 1995 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for low 
back and neck disabilities have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  With respect to the claim for sinusitis, the evidence 
received since the January 1995 denial is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for sinusitis have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is final unless a notice of appeal is 
filed with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) within 120 days after the date on 
which notice of the Board's decision was mailed to the 
veteran.  38 U.S.C.A. §§ 7103(a), 7266 (1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).  In a decision entered in January 
1995, the Board denied service connection for a low back 
disability and a neck disability on the ground that such 
disabilities were not incurred in or aggravated by military 
service.  The Board also denied the veteran's attempt to 
reopen his claim for service connection for sinusitis on the 
ground that new and material evidence had not been submitted 
since the prior December 1975 RO denial of service connection 
for that disorder.  The veteran did not file a notice of 
appeal of the Board's 1995 decision, and therefore that 
decision is final.

Once a Board decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a), the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, No. 97-1534, slip. op. at 15 
(Vet. App. Feb. 17, 1999); Winters v. West, No. 97-2180, 
slip. op. at 4 (Vet. App. Feb. 17, 1999).  If the claim is 
well grounded, the duty to assist must be fulfilled and then 
the claim is evaluated on the merits.  Winters, slip. op. at 
4.


A.  Residuals of cervical and lumbar strains

1.  Background

The veteran contends that he injured his neck and lower back 
in an auto accident during service and has suffered chronic 
pain since the accident.  The pertinent evidence of record at 
the time of the Board's January 1995 decision was the 
following:  service medical records; accident report dated in 
June 1974; Shawnee Mission Medical Center emergency room 
records dated in June 1974; report of VA examination dated in 
October 1975 and November 1975; and report of VA examination 
dated in October 1991, including x-rays of the lumbosacral 
and cervical spines.  

These records show that the veteran was in a car accident in 
June 1974 while he was in service.  He was treated at a 
private hospital where he was diagnosed with cervical sprain.  
There was no evidence of fracture.  There was limitation of 
motion in flexion with reversal of the cervical curve at C3-
C4.  There was lateral displacement of the atlas (C1) with 
relation to the axis (C2), the significance of which was not 
determined.  Service medical records are negative for any 
complaints or treatment for cervical pain in the 
approximately one year period of service subsequent to the 
accident.  At his exit examination dated in June 1975, the 
veteran reported lower back pain of 1 1/2 years duration, but 
his spine was normal on physical examination.

At a VA special orthopedic examination in October 1975, the 
veteran presented with complaints of bilateral knee pain and 
bilateral pes planus.  There were no complaints of back or 
neck pain.  On the general physical examination in November 
1975, no abnormality of the back or neck was noted.

VA examination in October 1991 of the back and neck revealed 
that the veteran could flex his neck to touch his chin to his 
chest, and had normal extension, normal right and left 
rotation to approximately 80 degrees.  On range of motion 
testing of the lower back, he could touch his lower tibial 
region, he had good extension and side to side bending.  
Straight leg raising was questionably positive on the right 
and he had some pain in the thigh, but he had 5/5 motor 
strength in both lower extremities.  X-rays were taken of the 
lumbosacral spine and cervical spine, both showing no 
abnormalities.

Subsequent to the Board's decision denying service connection 
in January 1995, the veteran submitted the following 
pertinent evidence:  records of chiropractic treatment 
performed by Jerry Wilson, B.S., D.C.  from September 1980 to 
September 1994; medical opinion of Dr. Wilson dated in April 
1995; statement of chiropractor Ray N. Conley, D.C., 
D.A.C.B.R., dated in April 1995; and handwritten notes of 
Mrs. [redacted] Cundiff, widow of the deceased chiropractor Lloyd 
O. Cundiff, received in September 1995.

The above evidence cumulatively shows that the veteran has 
received chiropractic treatment since at least 1980, and 
possibly 1975.  The evidence includes the statement of Dr. 
Conley that he recalls treating the veteran's neck and low 
back roughly in the time period from 1975 to 1978, but that 
he has no recollection of the specifics of the veteran's 
condition and has no treatment records.  In addition, there 
are handwritten notes submitted by Mrs. [redacted] Cundiff, stating 
that Dr. Cundiff is deceased and that treatment records were 
destroyed, but that she has record that the veteran had 
appointments for chiropractic adjustment from January through 
April 1976.  Treatment records spanning from 1980 to 1994 
from Dr. Wilson show the veteran was treated for many years 
for sprains and strains of the cervical, thoracic and 
lumbosacral segments of the spine.  These records show 
numerous acute episodes of strain necessitating treatment.  
The veteran has asserted that although acute episodes were 
noted on treatment records for insurance coverage purposes, 
the treatment actually was related to a chronic condition 
arising from the original cervical strain in June 1974.  An 
April 1995 statement from Dr. Wilson states that the veteran 
first presented to his clinic in September 1980 with the 
chief complaint of neck pain and mid-thoracic and lumbar 
discomfort, and summarizes the chiropractic treatment given 
to the veteran.  It also states that the veteran reported the 
problems began in June 1974 as a result of an accident, and 
that he stated he had suffered from mild to severe bouts of 
cervical and other back pain ever since, sometimes triggered 
by routine activities.  Dr. Wilson stated that the veteran 
would need therapeutic/conservative chiropractic treatments 
for the rest of his life, but will continue to have pain and 
discomfort as a result of developing degenerative joint 
disease from the sclerosing of cervical joints at C1-C2.  Dr. 
Wilson does not refer to any x-rays or other studies as a 
basis for his conclusion that the veteran suffers from 
degenerative joint disease.


2.  Analysis

In order to be new and material, the evidence submitted by 
the veteran must not be duplicative, and it must bear on the 
elements of the claim.  As the threshold issue in a claim for 
service connection is whether the claim is well grounded, the 
evidence must bear on the elements of a well-grounded claim.  
A well grounded claim requires competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

The newly submitted evidence does not go toward establishing 
a nexus between the current disorders and the June 1974 
injury.  The evidence shows that in service, the veteran 
suffered a cervical sprain, without fracture.  The only 
indication of back pain was at the separation examination 
where the veteran reported low back pain of 1 1/2 years 
duration, which would pre-date the car accident.  There is no 
evidence in the service medical records that the veteran 
continued to suffer residuals of the cervical sprain during 
the remainder of his period of service.  Moreover, there is 
no evidence that the veteran had residuals of the injury at 
his October 1975 special orthopedic VA examination.  Although 
there is evidence of chiropractic treatment for back and neck 
pain beginning definitively in 1980, and possibly as early as 
1975, there is no evidence that the treated condition was a 
result of the inservice injury.  In fact, the evidence shows 
repeated instances of post-service acute episodes of lumbar, 
thoracic and cervical strain.  The veteran argues that the 
cervical sprain in 1974 caused his current condition of 
degenerative joint disease including sclerosing at C1-C2.  
However, the veteran himself is not competent to testify as 
to the etiology of a medical condition, if indeed he does 
have degenerative joint disease.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  Id. 
Inasmuch as there is no evidence of chronic residuals from 
the time of the inservice injury, and there is no medical 
opinion linking the veteran's current disabilities to the 
1974 accident, the Board finds that new and material evidence 
necessitating the reopening of the claim has not been 
submitted.  


B.  Sinusitis

1.  Background

The veteran states that he experienced chronic sinusitis, 
which he argues is identical to his chronic allergic 
rhinitis, throughout service and that he continues to suffer 
from that condition.  The pertinent evidence of record at the 
time of the Board's January 1995 denial of the veteran's last 
attempt to reopen his claim for service connection for 
sinusitis was the following:  service medical records; report 
of special ear, nose and throat VA examination dated in 
October 1975; surgical records from Humana Hospital dated in 
August 1985; and report of October 1991 VA examination, 
including x-rays of the sinuses.

Service medical records show that the veteran received 
repeated treatment for allergic rhinitis in service.  The 
first record of treatment is dated in January 1974 at which 
time the veteran stated that he had had persistent rhinitis 
for several years, which is worse in the Fall but present 
year round.  It improved with allergy desensitization shots, 
but he was not receiving such shots during his stay in 
Germany.  He was advised to discontinue smoking.  In June 
1974, while on leave from Germany, the veteran received 
treatment at Munson Army Hospital in Ft. Leavenworth, Kansas 
for extrinsic asthma and allergic rhinitis.  He was given 
medication.  An allergy consult was performed and the veteran 
continued to receive medication for his allergies.  On the 
report of medical history at separation, it is noted that the 
veteran had a history of an allergic disorder which existed 
prior to service.  The report is positive for history of hay 
fever, but negative for history of sinusitis.  The report of 
medical examination at separation indicates normal sinuses.

The VA examination report dated in October 1975 showed that 
the veteran had allergic rhinitis of moderately severe degree 
to dust and mixed pollens.  He was secondarily diagnosed with 
sub-acute maxillary sinusitis, likely due to his allergic 
rhinitis.  Clinical records dated in August 1985 showed the 
veteran underwent surgery to alleviate a deviated nasal 
septum and bilateral post-traumatic chronic maxillary 
sinusitis.  On VA examination in October 1991 there was no 
pathology found in the mouth or throat and nasal passages 
were clear.  However, x-rays produced findings consistent 
with mucoperiosteal thickening of both maxillary sinuses.

Subsequent to the Board's January 1995 denial, the veteran 
submitted the following pertinent evidence:  clinical records 
of Suburban Family Physicians dated from June 1978 to October 
1989; clinical records of Old Westport Medical Association 
dated from April 1990 to September 1993; clinical records of 
Dr. James Barker dated in March 1990; clinical records of Dr. 
Robert Brown dated from November to December 1992; letter 
from Dr. Mark Neustrom dated in October 1995; statement of 
Dr. Robert Dockhorn dated in January 1986; surgical records 
from Baptist Memorial Hospital dated in October 1976.

Cumulatively, the evidence shows that the veteran had his 
tonsils removed in October 1976 in an effort to improve his 
sore throat symptoms.  In June 1978 he sought treatment for 
continued sore throat and was diagnosed with sinusitis.  
Clinical records show the veteran continued to receive 
treatment over the years for illnesses variously diagnosed as 
rhinitis, sinusitis, and upper respiratory infection.  Most 
diagnoses contained the characterization of the illness as 
acute, but sinusitis was characterized as chronic in 1981 and 
1985.  In addition, the veteran has been treated for 
allergies.

The veteran has also resubmitted service medical records and 
highlighted areas which he believes to be pertinent, 
particularly those pertaining to the prescription of 
antihistamines and other drugs prescribed to relieve his 
allergy symptoms in service.

2.  Analysis

The Board's January 1995 decision found that no new and 
material evidence of a sinus condition in service had been 
submitted.  The veteran now argues that his sinusitis should 
be considered as the same condition or at least interrelated 
with allergic rhinitis, for which he was treated in service.  
Although it is not entirely clear from the record whether the 
two conditions are linked, for the purposes of this decision, 
the Board may assume that these conditions are related.  
Nevertheless, the Board finds that the veteran has not 
submitted evidence which bears substantially on the probative 
issue at hand-ie., whether the veteran's pre-existing 
condition of allergic rhinitis/sinusitis was aggravated 
during service.

Service medical records clearly show that the veteran 
admitted his allergic rhinitis pre-dated his entrance into 
service by several years.  The report of medical history at 
separation states that the veteran had an allergic disorder 
which existed prior to service.  In order to reopen his claim 
for a pre-existing condition, the veteran would have to 
submit evidence that his allergic rhinitis/sinusitis 
increased in disability during service beyond the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The veteran has not presented any new evidence 
to that effect.  Evidence that he received medication during 
service, which was of record at the time of the Board's 
January 1995 decision, is neither new, nor is it material, in 
that it merely shows the veteran continued to experience 
allergic symptoms during service, similar to those he 
experienced prior to service.  As new and material evidence 
has not been submitted, no further analysis is required.  In 
regard to the argument raised by the veteran's representative 
that the VA has a duty to assist even not well-grounded 
claims, the Board notes that as a final decision was rendered 
with respect to the present claim, and the claim is not 
reopened, there is no duty to assist.



ORDER

1.  No new and material evidence pertaining to the veteran's 
claims for service connection for residuals of cervical and 
lumbar strains having been submitted, the claims are denied.

2.  No new and material evidence pertaining to the veteran's 
claim for service connection for sinusitis having been 
submitted, the claim is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

